DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I corresponding to claims 1-10 in the reply filed on November 25, 2020 is acknowledged.
Claims 20-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 25, 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ‘a detected oxygen levels’ making it unclear exactly what is intended to be claimed. If it is a plurality of levels, Examiner suggests amending to recite ‘at least one detected oxygen level’ or ‘a plurality of detected oxygen levels’.
Claim 9 recites the limitation "the lumen" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the lumen" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the catheter" in Lines 3 and 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US 2013/0237901) in view of Hunter (US 2017/0196478) and Kumhyr (US 2008/0249388).
Regarding claim 1, Woo teaches a catheter assembly (Abstract; Paragraph 0065), comprising: 
a urinary catheter comprising at least one lumen extending between an inlet end and an outlet end (Paragraphs 0065 and 0086); 
an oxygen-sensing assembly in fluid communication with the urinary catheter (Paragraph 0086), the oxygen- sensing assembly comprising: 
an oxygen sensor in operable communication with the flow pathway of the housing, the oxygen sensor configured to detect oxygen levels of a fluid flowing through the flow pathway (Paragraphs 0062 and 0086; ‘sensor for sensing…oxygen level in urine’); 

a control system (140) 
Woo is silent on a housing having a flow pathway extending between an inlet end and an outlet end thereof, wherein the inlet end of the housing is attachable to the outlet end of the urinary catheter; And the control system being operably coupled to the oxygen sensor, the flowrate sensor, and the temperature sensor, the control system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the control system to: receive a detected oxygen levels, a detected flowrate, and a detected temperature of the fluid flowing through the flow pathway; and based at least partially on one or more of the detected oxygen levels and the detected temperature, determine a measurement of an oxygen tension of the fluid flowing through the flow pathway.
Hunter teaches the use of oxygen sensors and temperature sensors (Paragraphs 0011 and 0018) in conjunction with a urinary catheter (Paragraphs 0009-0010) and a flowrate sensor disposed between the oxygen sensor and the inlet end of the housing and configured to detect a flowrate of the fluid flowing through the flow pathway (Paragraphs 0010-0012 and 0018); and 
Kumhyr teaches a housing having a flow pathway extending between an inlet end and an outlet end thereof (Paragraph 0021), wherein the inlet end of the housing is attachable to the outlet end of the catheter (Paragraph 0039; Figure 6); 
a control system (304) operably coupled to multiple sensors (Paragraph 0025), the control system comprising: 
at least one processor (304; Paragraph 0025); and 
at least one non-transitory computer-readable storage medium (306) storing instructions thereon that, when executed by the at least one processor, cause the control system to: 

based at least partially on one or more of the detected oxygen levels and the detected temperature, determine a measurement of an oxygen tension of the fluid flowing through the flow pathway (Paragraph 0025).
It would have been obvious to one of ordinary skill in the art to have modified Woo with Hunter because it aids in monitoring the integrity, patency, and efficaciousness of the device (Paragraph 0009).
It would have been obvious to one of ordinary skill in the art to have modified Woo in view of Hunter with Kumhyr because it allows for continuous, precise data detection (Paragraphs 0005-0010 of Kumhyr).
Examiner notes alternatively per the placement of the specific sensors: It would have been obvious to one having ordinary skill in the art at the time the invention was made to have oriented/positioned the sensors in the claimed configuration because Woo teaches in Paragraph 0062 that the placement of the sensors is a design choice (‘the sensor may be located at the proximal end of the device 104, in the middle of the device 104, anywhere along the length of the device 104, inside an urine collection device, inside an urine collection bag, or anywhere within an urinary tract.’) as does Hunter in Paragraph 0014 (‘According to various embodiments, sensors are placed at different locations in a tube’) and since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US 2013/0237901) in view of Hunter (US 2017/0196478) and Kumhyr (US 2008/0249388) as applied to claim 1 and in further view of Rhea, Jr. (US Patent No. 5916153).
Regarding claim 2, Woo is silent on the oxygen sensor being a fiber-optic sensor. Rhea teaches a urinary catheter (Abstract) wherein the oxygen sensor comprises a fiber-optic sensor (Column 3, Lines 9-26). It would have been obvious to one of ordinary skill in the art to have modified Woo with Rhea because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the oxygen sensor of Woo with the fiber optic oxygen sensor of Rhea.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US 2013/0237901) in view of Hunter (US 2017/0196478) and Kumhyr (US 2008/0249388) as applied to claim 1 and in further view of Krimasky et al. (US 2014/0378792).
Regarding claim 3, Woo is silent on the oxygen sensor being a fiber bragg grating sensor. Krimsky teaches a catheter (Abstract) wherein the oxygen sensor comprises a Fiber Bragg grating sensor (Paragraphs 0038-0041). It would have been obvious to one of ordinary .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US 2013/0237901) in view of Hunter (US 2017/0196478) and Kumhyr (US 2008/0249388) as applied to claim 1 and in further view of Luxon et al. (US 2016/0310711).
Regarding claim 4, Woo is silent on the oxygen sensor being an electrochemical sensor. Luxon teaches wherein the oxygen sensor comprises an electrochemical sensor (Paragraph 0114). It would have been obvious to one of ordinary skill in the art to have modified Woo with Luxon because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the oxygen sensor of Woo with the electrochemical oxygen sensor of Luxon.
Allowable Subject Matter
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791